Order entered December 3, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00765-CV

        KINGVISION PAY-PER-VIEW, LTD, GARDEN BOXING CLUB, INC.,
               AND ENTERTAINMENT BY J&J, INC., Appellants

                                             V.

                          DALLAS COUNTY, TEXAS, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 07-11471-F

                                         ORDER
       Appellants’ motion to file post-submission letter brief filed on November 27, 2013 is

GRANTED. The letter brief submitted with the motion is deemed filed as of today’s date.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          PRESIDING JUSTICE